881 F.2d 1070Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph H. SHAW, Plaintiff-Appellant,v.James C. WOODARD, Rae H. McNamara, Harry L. Allsbrook, EarlBeshears, Donald E. Batton, Joseph H. Davis, Robert Draper,O.B. Overton, William Flythe, W.K. Lassiter, P.K. Bowen,John H. Stanley, Odell Barnes, Defendants-Appellees.
No. 88-7755.
United States Court of Appeals, Fourth Circuit.
Submitted April 5, 1989.Decided July 20, 1989.Rehearing and Rehearing In Banc Denied Aug. 28, 1989.

Joseph H. Shaw, appellant pro se.
David M. Parker, North Carolina Department of Justice, for appellee.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph H. Shaw appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Shaw v. Woodard, C/A No. 86-1115-CRT (E.D.N.C. Sept. 2, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decision process.


2
AFFIRMED.



*
 The district court followed the opinion of this Court in West v. Atkins, 815 F.2d 993 (4th Cir.1987) (en banc), in deciding that the claim against Dr. Stanley should be dismissed because he was not acting under color of state law.  The Supreme Court has since reversed that decision.    See West v. Atkins, 56 U.S.L.W. 4664 (U.S. June 20, 1988) (No. 87-5096).  Nevertheless, the district court judgment is affirmed because Shaw's allegation does not show that Dr. Stanley was deliberately indifferent to a serious medical need